Case 3:19-cv-11478-KAR Document 2 Filed 07/08/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

57 Bast Pleasant Street, LLC
Plaintiffs,

Vv.

Berkshire Hathaway GUARD Civil Action No.
Insurance Companies in
cooperation with Phillips
Insurance Agency,

And

AmGuard Insurance Company,
Defendants.

 

 

NOTICE OF REMOVAL

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§§ 1332,
1441 and 1446, defendant AmGuard Insurance Company, (“AmGuard”),
hereby removes the above-captioned action from the Superior
Court of the Commonwealth of Massachusetts, Hampshire County, to
the United States Court for the District of Massachusetts.

In support of this Notice of Removal, AmGuard states as
follows:

1. This is a civil action in which plaintiffs are
alleging violation of M.G.L. c. 93A §11 against the defendant
insurance companies, Berkshire Hathaway Guard Insurance

Companies and Amguard Insurance Company.
Case 3:19-cv-11478-KAR Document 2 Filed 07/08/19 Page 2 of 4

2. Plaintiff served a complaint, pending in Hampshire
County, Civil Action No. 1980-CV-00098, on AmGuard on or about
June 18, 2019. (Exhibit “A,” Middlesex Complaint”).

3. This action is removable under 28 U.S.C. §1441 (a),
which provides in pertinent part, “...any civil action brought
in a State Court of which the District Courts of the United
States have original jurisdiction, may be removed....”.

4. Based upon plaintiff suit allegations, the amount in
controversy is in excess of $25,000. Plaintiff provides no
further specificity, though it seeks those damages (in excess of
$25,000) to be trebled pursuant to Mass. G.L.c. 93A (Complaint,
Count 3).

5. Plaintiff alleges in its complaint that it is a
Massachusetts domestic limited liability company with a
principal place of doing business in Amherst, MA.

6. AmGuard is a foreign insurance company with usual
place of business in Wilkes-Barre, Pennsylvania and authorized
to do business in Massachusetts. Consequently, as this Court
has jurisdiction over this case on diversity grounds pursuant to
28 U.S. Code §1332 (a) and (c).

7. The United States District Court for the District of

Massachusetts has proper subject matter jurisdiction and venue

over this action pursuant to 28 U.S. Code §1441 (a).
Case 3:19-cv-11478-KAR Document 2 Filed 07/08/19 Page 3 of 4

8. The time for removal of this action has not expired,
as AmGuard was served with the complaint on June 18, 2019.

9. A copy of this notice of removal is being sent to
plaintiff counsel (Exhibit “B,” Notice of Removal).

10. A civil cover sheet and corporate disclosure have been
filed herewith.

11. In accordance Local Rule 81.1 (a) of the United States
District Court for the District of Massachusetts, within (28)
days after filing of the Notice of Removal, AmGuard will file or
cause to be filed with the Clerk of this Court certified or
attested copies of the state court record. (Exhibit “C,” Notice
of Removal to the Middlesex Superior Court).

For these reasons, AmGuard requests that said action
currently pending in the Hampshire Superior Court be removed to
the United States District Court for the District of
Massachusetts.

AMGUARD INSURANCE COMPANY,
By its attorney,

/s/David M. @’Canner

Dated: July 8, 2019

 

David M. O’Connor

BBO No. 544166

O’ CONNOR & ASSOCIATES, LLC
325 Boston Post Road
Sudbury, MA 01776

(978) 443-3510
doconnor@oconnorllc.com

 
Case 3:19-cv-11478-KAR Document 2 Filed 07/08/19 Page 4 of 4

CERTIFICATE OF SERVICE

 

I hereby certify that a true and accurate copy of the above
document was served by lst class mail and email on all counsel
of record on July 8, 2019.

/s/ David M. O'Conner

 

David M. O’Connor
